DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “manipulating system”; “changing system”; “first mode”; “second mode “; “removable assembly device “; “locking system”; “actuating mechanism”;  in claims 1, 2, 3, 4, respectively. Claims 5-14 depend therefrom and are subject to such interpretation. The terms “system”; “mode” “mechanism”; “assembly” are generic placeholders prefaced by functional recitations. Linked corresponding structure is ¶¶ 30- manipulating handle that can be grasped with one hand for manipulation of the vessel 2 with the basket 1 integrated and assembled with the vessel 2, 8- changing system, 8-cooking modes, 10- removable assembly device, 11- locking system comprises an opening arranged on the receiving area, a latch arranged on the body to engage in the opening and an actuating mechanism of the latch, 32-actuation, button 27 respectively.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The interpretation is maintained.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yanmin (CN 204105798, supplied by applicant with English abstract, translation PTO) based upon other public availability of the invention.
Yanmin discloses except where emphasized for claim 1: 11. A hot air fryer cooking appliance comprising: a main body 1,2; a vessel 3 that is removable from the main body and having a first cooking capacity(functional recitation, not structure); a basket 4 that is removable from the vessel (abstract) and having a second cooking capacity(functional recitation, not structure), and a manipulating system (fig 2,3,abstract) having a configuration changing system (fig 1,2,3)that is adapted to manipulate the vessel incorporating the basket at the same time(fig 2,3,translation p 5 after fig description,abstract,504-1,504-2), or to manipulate the basket alone, released and removed from the vessel(fig 2,3,abstract), or to manipulate the vessel alone(fig 2,3,abstract), released and removed from the basket(fig 2,3), so as to allow a first mode(abstract air frying) of cooking foods in the basket incorporated in the vessel, thereby using the second cooking capacity(functional recitation, not structure), and a second mode (abstract air frying and waste collection)of cooking foods directly in the vessel, the basket being extracted from the latter, thereby using the first cooking capacity(functional recitation, not structure) (¶¶ 24-36 in original, fig 1-8).
                                                 
    PNG
    media_image1.png
    838
    790
    media_image1.png
    Greyscale

Abstract of CN204105798 (U)
The utility model provides a safe air fryer convenient to use. The safe air fryer
comprises an upper casing and a lower casing: an inner pot is arranged in the lower
casing: a frying basket is arranged in the inner pot; the lower casing is provided with an
installation chamber; an opening of the installation chamber is formed in the lateral side
of the lower casing: the inner pot is detachably and horizontally arranged in the
installation chamber, the frying basket is connected with a handle which is formed by a
fixing base and a turnover handle: the fixing base and the outer wall of the frying basket
are fixed: the front end of the inner pot is provided with an inner pot panel, the top
surface located between the inner pot panel and the inner pot is provided with a
positioning concaved chamber which is suitable for the accommodating, locking and
snapping of the fixing base and accordingly the inner pot and the frying basket can be
simultaneously lifted through the handle after the frying basket and the inner pot are
arranged the matched mode: the turnover handle is connected with the fixing base
through a turnover rotating shaft in a rotating mode: the inner pot panel is provided with
an accommodating groove. When the frying basket is placed in the inner pot, the frying
basket and the inner pot are connected into a whole after the fixing base is matched
with the positioning concaved chamber, the handle is lifted, and accordingly the
horizontal pushing installation or taking-out separation can be performed on the inner
pot which comprises the drying basket and the installation chamber and the operation
is convenient. [Emphasis PTO]

                          
2. The hot air fryer cooking appliance according to claim 1, wherein the manipulating system comprises a first manipulating handle 5,501arranged on the vessel, a second manipulating handle 502 arranged on the basket, and a removable assembly device (fig 3) arranged between the basket and the vessel in order to attach the basket to the vessel or to detach the basket from the vessel, the first manipulating handle comprising an embedding area configured to at least partially receive the second manipulating handle when the basket is attached to the vessel and to allow simultaneous gripping of the first and second manipulating handles(abstract,fig 2,3,translation p 4-6).

3. The hot air fryer cooking appliance according to claim 2, wherein the removable assembly device comprises a body 10, 201 arranged behind the second manipulating handle, a receiving area (601,701,901, fig 1,2,3)arranged behind the first manipulating handle in order to receive the body when the basket is placed on the vessel and a locking system (abstract, 7,501,12,fig 3)allowing the connection of the body housed in the receiving area(fig 3).

4. The hot air fryer cooking appliance according to claim 3, wherein the locking system comprises an opening 701 arranged on the receiving area, a latch 901,902  arranged on the body to engage in the opening and an actuating mechanism 701-1of the latch(fig 3).

5. The hot air fryer cooking appliance according to claim 3, wherein the second manipulating handle is mounted with a pivoting connection 8 on the body so as to move it to a position stowed in the embedding area or to a position released from the embedding area(fig 3, translation p 7 storage).

6. The hot air fryer cooking appliance according to claim 5, further comprising a locking mechanism adapted to keep the second manipulating handle in the released position(abstract, fig 3).

7. The hot air fryer cooking appliance according to claim 5, wherein the second manipulating handle is arranged substantially parallel to a bottom of the basket, in the released position(abstract, fig 3,5,6).

8. The hot air fryer cooking appliance according to claim 5, wherein the locking system is configured to be actuated by the second manipulating handle in the released position, the actuation allowing the body to be disconnected from the receiving area(abstract, fig 2,3).

9. The hot air fryer cooking appliance according to claim 1, wherein the manipulating system comprises a manipulating handle, a first removable assembly device arranged between the basket and the manipulating handle in order to place the manipulating handle on the basket or remove it from the latter, and a second removable assembly device arranged between the vessel and the manipulating handle in order to place the manipulating handle(501,10,901,501-1,501-2,fig 2,3), whether or not it is assembled with the basket, on the vessel or to remove it from the latter(condition).

10. The hot air fryer cooking appliance according to claim 9, wherein the first removable assembly device comprises a support bracket arranged on the basket(fig 2), a seating arranged on a body connected to the manipulating handle in order to receive the bracket and a first locking system allowing the connection of the bracket housed in the body connected to the manipulating handle(701,702,504-1,504-2,fig 2,3).

11. The hot air fryer cooking appliance according to claim 10, wherein the first locking system comprises a striker arranged on the bracket, a bolt (fig 2)arranged on the body connected to the manipulating handle and an actuating mechanism 504-2 of the bolt (8, fig 2,3).

12. The hot air fryer cooking appliance according to claim 9, wherein the second removable assembly device comprises a body connected to the manipulating handle, a receiving area arranged on the vessel in order to receive the body and a second locking system allowing the connection of the body housed in the receiving area(abstract,fig 3,5,6,structure around springs 505,11,15). There are three locking systems taught in Yanmin.

13. The hot air fryer cooking appliance according to claim 12, wherein the second locking system comprises an opening arranged on the receiving area, a latch arranged on the body and an actuating mechanism of the latch(abstract,fig 3,5,6,structure around springs 505,11,15).

14. The hot air fryer cooking appliance according to claim 1, wherein a switch(interpreted to mean change) from the first cooking mode in the basket to the second cooking mode in the vessel allows the cooking capacity to be increased by approximately 30 to 60 percent (Yanmin shows approximately increased percent).

Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tsai (WO 2014/198040).
Tsai discloses for claim 1: 1. (currently amended) A hot air fryer cooking appliance 100 comprising: a main body 10; a vessel 22that is removable from the main body and having a first cooking capacity(fig 4) (functional recitation, not structure); a basket 21that is removable from the vessel and having a second cooking capacity(fig 4) (functional recitation, not structure), and a manipulating system 30having a configuration changing system (224,332.212,216,372,35,36,37,fig 6) that is adapted to manipulate the vessel incorporating the basket at the same time(fig 2,3), or to manipulate the basket alone(fig 4,5-8), released and removed from the vessel(fig 4,5-7), or to manipulate the vessel alone, released and removed from the basket(5-8), so as to allow a first mode of cooking foods(functional recitation, not structure) in the basket incorporated in the vessel, thereby using the second cooking capacity(functional recitation, not structure), and a second mode of cooking foods (functional recitation, not structure)directly in the vessel(functional recitation, not structure, air frying food 21and waste collection 22-also food), the basket being extracted from the latter, thereby using the first cooking capacity(fig 4) (functional recitation, not structure).
   Claims 2-14 are known and the preceding rejection corroborates that.
Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Philips Air Fryer and HD9220120.
Philips HD9220120 Air Fryer discloses for claim 1: 1. (currently amended) A hot air fryer cooking appliance comprising: a main body; a vessel that is removable from the main body and having a first cooking capacity; a basket that is removable from the vessel and having a second cooking capacity, and a manipulating system having a configuration changing system that is adapted to manipulate the vessel incorporating the basket at the same time, or to manipulate the basket alone, released and removed from the vessel, or to manipulate the vessel alone, released and removed from the basket, so as to allow a first mode of cooking foods in the basket incorporated in the vessel, thereby using the second cooking capacity, and a second mode of cooking foods directly in the vessel, the basket being extracted from the latter, thereby using the first cooking capacity. See the NPLs below showing body, vessel and basket that is removable and manipulation system having a configuration changing system including a selectively detachable handle.
Claims 2-14 are known and the preceding rejection corroborates that.

    PNG
    media_image2.png
    163
    686
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    966
    867
    media_image3.png
    Greyscale

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See following references for compound handles with nested configurations: 2822747[c 3 l 30-60];5992308[58, 60 mated with simultaneous cooperation in different modes, fig 1,4,5-7];20040154474[pivot handles 7,8 folds]; 8322564[ fig 1,2]; 6220477 [35,42,38,30 flip]. See also Philips HD9220120 Air Fryer or RusselHobbs 20810-56 or Aicok AHF001.
Bouillet (EP 0037562 machine translation PTO) (abstract above) teaches basket 12, filter(vessel) 34 all contained in container 32 of device 10. Fig 2:

    PNG
    media_image4.png
    680
    573
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


	
	                                     
Fig 2 of Bouillet shows recited capacity percent of claim 14 which is increased approximately.
Yang(CN204467868)  teaches basket 2 in boiler 3 in boiler 4.  These vessels are removable and have different cooking capacity and modes of cooking.                                                                                                                                                        
Tsai (WO 2014198040) teaches partition 211 in cooking capacity 21 for separating foods which are simultaneously fried. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The added recitations are functional language and not structure. Vessel 3 of Yanmin cooks food even if it is waste. It would have been obvious to supplement Yanmin with another vessel as taught by Bouillet and Yang and Tsai to help with cleaning. The handle of Yanmin manipulates as recited. The Philips Air Fryer and DT9220120 also meets the claim and has a partition for a variety of food. Supplementing this device with another vessel would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention. 
Bouillet and Yang and Tsai teach cooking capacities and modes of cooking different and in containers that are removable from each other. Tsai teaches partition 211 in cooking capacity 21 for separating foods which are simultaneously fried. Specific capacities are a matter of design choice. Similarly multiplicity of mechanical devices is obvious. At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to choose a cooking mode capacity within the recited range because Applicant has not disclosed that “approximately 30 to 60 percent” provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with “approximately 30 to 60 percent” because the capacity is relative to cooking ingredient properties. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK F CALVETTI whose telephone number is (571)272-5501. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK F CALVETTI/Examiner, Art Unit 3761                                                                                                                                                                                                        
/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761